 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMadison County Mental Health Center, Inc. andProfessional Guild of Ohio, Local 1960, Ameri-can Federation of Teachers, AFL-CIO, Peti-tioner. Case 9-RC-13188November 10, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEI.I.OUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Mark W.Robbins on January 9 and 28, 1980. Following thehearing and pursuant to Section 102.67 of the Na-tional Labor Relations Board's Rules and Regula-tions, Series 8, as amended, this case was trans-ferred to the National Labor Relations Board fordecision. Thereafter, the Petitioner and the Em-ployer filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board had reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds: Petitioner seeks to represent employ-ees employed by Madison County Mental HealthCenter, Inc., hereinafter called the Employer, whoare engaged in the provision of mental health serv-ices. The Employer contends that it is exempt fromthe Board's jurisdiction as a political subdivision ofthe State of Ohio.In NL.R.B. v. Natural Gas Utility District ofHawkins County, Tennessee, 402 U.S. 600 (1971),the Supreme Court approved the Board's interpre-tation of the jurisdictional exemption for "politicalsubdivisions" as contained in Section 2(2) of theAct. Under this standard, political subdivisions arethose entities that are either (1) created directly bythe State so as to constitute departments or admin-istrative arms of the government, or (2) adminis-tered by individuals who are responsible to publicofficials or to the general electorate. The recorddemonstrates, and we find, that the Employer is anagency of Madison Countytand is, thus, exemptfrom the Board's jurisdiction as a political subdivi-sion of the State of Ohio.I As stated below, the record also indicates that Franklin County.Ohio, through one of its agencies, has been instrumental. to some extent.in initiating the Employer and providing necessary administrative and ac-cnunting services.253 NLRB No. 30In 1967, pursuant to the requirements of chapter340 of the Ohio Revised Code, a statutory mandatewas created for the establishment of county MentalHealth and Retardation Boards (hereinafter re-ferred to as 648 Boards). The purpose of theseBoards is to provide community services for men-tally ill, mentally retarded, and emotionally dis-turbed persons. In order to carry out such func-tions, the state statute provides that such Boardsshall arrange and implement working agreementswith social agencies, enter into service contractswith mental health care providers, and if necessaryprovide a mental health or mental retardation fa-cility until such time as this responsibility can beassumed by another agency.2The 648 Boards arefurther statutorily required to approve salaryschedules for employees and consultants providingthe primary mental health care service, prescribethe fees to be charged for services, and establishsuch rules and regulations as may be necessary tocarry out their functions.3Such 648 Boards were,thereafter, established in Franklin County andMadison County. As provided in the state statute,the Madison County 648 Board is composed ofnine members, one-third of whom are appointed bya state agency, and the remaining two-thirds areappointed by the commissioners of MadisonCounty.The Southwest Mental Health Center (herein-after called Southwest), under the direction of theFranklin County 648 Board, was created to pro-vide mental health services for residents of Frank-The statute provsides, in reicvant par, that the 648 Boards shall(D) romote, arrange, and implement wrking agreements withsocial agencies. hoth public and private, and with educational and ju-dicial agencies;(E) Enter into contracts with state hospitals, other public agencies.arid ait h private or volunlary hospitals and other private or volun-tary nonprofit agcncies for the provision of mnental health and mentalretardation service and facilities;(J) In the event a needed service cannot he provided by an existingpublic or private agency, directly operale a mental health or mentalretardation facility until such time as this responsibility call be as-sumed by another agency' The statute futher provides, in relevant part, that the h4. Boardsshall:(11) Approve salary schedules for emplolees and consultants in agen-cies and facilities maintained and oiperated. i whole or in part. r bycont ract. under the directiln of the Board;(K) Prescribe fees to he charged fr services, notl to exceed the costof the sers ice(M) Establish such rules and regulations or standards and performsuch other duties as may be necessary or proper to carry out Chap-ter 340 of the Reised Code25X MADISON COUNTY MENTAL. HEAITH CENTER, INC.lin County.4Between 1972 and 1978, the MadisonCounty 648 Board arranged for the provision ofsuch mental health services by Southwest for resi-dents of Madison County.5In 1977, the Employerwas created by the Madison County 648 Board, inconjunction with Southwest.The purpose of the Employer's separate incorpo-ration was to maximize input of Madison Countycitizens in the mental health services being pro-vided in the county.6In 1978 the Employer com-menced operations and replaced Southwest as theimmediate provider of such health care services.The Employer is the sole agency operating underthe authority of the Madison County 648 Board.The Employer's executive director was hired bya committee of four individuals, including thechairman of the Madison County 648 Board. TheEmployer's job classification system, salary sched-ules, annual budget, and any modifications to thatbudget must be approved by the Madison County648 Board. Due to the relatively small size of theEmployer's operations, the Madison County 648Board had required it to obtain administrative andfiscal support services from the Franklin County648 Board and its Service Bureau, or from South-west. In particular, the Franklin County 648 BoardService Bureau has assumed control of the Em-ployer's purchasing and payroll functions. As aresult, all moneys received by the Employer (in-cluding money from private sources) or expendedon its behalf must be routed through this servicebureau. The Madison County 648 Board further re-quires the Employer to participate in the FranklinCounty 648 Board's group life and group health in-surance plans. In addition, financial reports must besubmitted by the Employer to the Madison County648 Board on a monthly basis.The Madison County 648 Board has simplifiedits own operations by contracting with the Frank-lin County 648 Board to have the Franklin directorserve as its director, and by adopting the guidelinesestablished by the Franklin County 648 Board foroperations under its jurisdiction. These guidelinesinclude provisions for holidays, vacations, sickleave, and various other terms and conditions ofemployment for 648 Board employees. The guide-I The record does n specify the circunstances surrounding the cre-ation of the Southwest Menial lHealth Center It appears that the Madi-son County th4H Board might hase participated i the creation of his tor-ganlzationI Prior to this period, another organizalion had heen responsible fiormental health serices in Madison Count)6 All rcsidents of M1 adison Count are cligihle for lemhbership stat uswith the l-mphlo r., upiin the paymenlt of a 5 annu1l nienbhership fee Althe time lof the hearing there ucre 85 member, in the lE plolser or galizatlon the imphlierr bilard if trustees, cleccled h those members ti-tending ati annual rleeting, hal, ocrall respoushihti for hlie imploss',operalions. sihject to the cnlrol exercised h the Nadison C(Olnnts r48Boardlines further state that the personnel policies ofagencies under its jurisdiction are to be "generallyconsistent with those adopted by this Board." TheEmployer has adopted as its own the personnelhandbook developed by Southwest for its employ-ees, which is consistent with the above guidelines.7The Employer operates two facilities, with theprimary site being located in a suite of offices inthe Madison County Hospital, which is owned bythe county. The hospital rents space to the Em-ployer and donates back to the Employer anamount equivalent to the rent.8A similar rental ar-rangement has been developed for a second facili-ty, Tyler House, owned by a private organization.The majority of the Employer's clients are referredto it from state institutions, and 80 percent of itsfunds are received from the state or Federal Gov-ernment. The remaining income comes from feespaid by insurance companies and clients, pursuantto fee schedules approved by the Madison County648 Board.In light of the above evidence and the record asa whole, we find that the Employer is an agency ofMadison County, and is, thus, exempt from theBoard's jurisdiction as a political subdivision of theState of Ohio.9The Employer was created directlyby the Madison County 648 Board, which is partof the government of Madison County, to fulfillMadison County's statutory obligation under sec-tion 340 of the Ohio Revised Code to providemental health services. In addition, 80 percent ofthe Employer's funding is from governmentalsources and its fee structure is subject to the ap-proval of the Madison County 648 Board; its mainfacility is owned by Madison County and is, ineffect, donated to the Employer for its use; the 648Board contracts for most of the Employer's admin-istrative and fiscal services, including payroll andpurchasing; the 648 Board retains the authority toapprove the Employer's budgets and any modifica-tions made to such budgets; and the Employer'slabor relations are generally governed by theguidelines adopted by the Madison County 648Board. It is clear from the foregoing that the Em-7 Va;rialion het ccn he o plhbliations exist with rlepect to holidadates,. so Ihat the nlpl ser' facilities niay remain open more often IhalrsOuld he the case uIder trect adherence to the guideline,H Ihi, procedulr apparentls has been de eloped due to hudgetaryslalldalrds dselped Cfr stale ior Federal funding!' See-t ;octatr io r h , Deve/opmrentali Dodbled, 231 N RB 784(1'77), in which we fiounId that an agenct created h .the r.ralilkll(i tllsN 48 Board as "rcallred direct d h, the Stale Rs idtt / imne / rth, 'tnall//r R taurded no/ /laum iton (C,'unlv /,. 230Q NI RB 1 ( 107 ,.relicd on hs Ihe PIlitlolICr. s dilstllnguhllhhbl as the ret.ord ,l1o. ed th.ithatl eliploser hadl het i eileunce prior Ilo tl itlepetnd. ent if arl. .laliei,oll enlteil iI i, iperain.,m II , In l t i this , conclus.ioi. ke 1i, 111 ot Ons tidr sslhctlhr tilts nliln. r ii a pollical mlhdlNllloi u lltider the sta.Id;Jrdthat itf i1,illilllMl C 1tc Ins rlidlduls .,ho are res t lll e l to Iipuhi offilals M h Tl' gel'I e11 to-- ItIlrt' Se fli ,h. 'uprra259 DECISIONS OF NAI(IONAL. LABOR RELATIONS BOAkDployer is a political subdivision of the State ofOhio, and that it is therefore exempt from theBoard's jurisdiction under Section 2(2) of theAct. 0As we have concluded that the Employer isexempt from coverage of the Act, we shall dismissthe instant petition.ORDERIt is hereby ordered that the petition filed be,and it hereby is, dismissed.CHAIRMAN FANNING, dissenting:Contrary to my colleagues, I would assert juris-diction over the Employer's operation. In my judg-ment, the Board's decision in Resident Home for theMentally Retarded of Hamilton County, Inc., 239NLRB 3 (1978), is controlling herein.Initially, to determine whether an employershares the exemption of undisputedly exempt gov-ernmental entities from jurisdiction under Section2(2) of the Act, it is necessary to decide whetherthe exempt entities exercise such control over thelabor relations policies of the employer as to pre-clude the employer from bargaining effectivelyover working conditions for its employees. Here,while acting within the general guidelines, policies,and procedures of the Madison County 648 Board,the Employer's executive director is in charge ofthe Employer's day-to-day operations and labor re-lations. The executive director hires and fires em-ployees without prior approval from either theEmployer's board of trustees or the MadisonCounty 648 Board. He determines the salary for allthe employees within the salary ranges established'" Subsequent Io the hearing, the Employer filed a motion to open therecord and/or to accept additional evidence This motion was filed forthe purpose of presenting additional evidence to support the Employer'sclaim that it is exempt from the Board's jurisdiction. In view of our con-clusion that the Employer is exempt as a political subdivision under thepresent record, we deny the Employer's motion.Although the Employer also submitted to the Board a response tomemorandum contra the motin to open the record and/or to accept ad-ditional evidence, no such memorandum was filed with the Board or in-cluded in the record transferred to the Board. In view of our denial ofthe Employer's underlying motion, we need not consider these additionalmattersby the Employer's board of trustees. All grievancesconcerning employee working conditions and com-plaints are handled by the executive director. Fur-ther, the executive director reports directly to theEmployer's board of trustees. That board, as notedby my colleagues, is elected by private citizenshaving membership status in the Employer and iscomposed of private citizens of the county. Thus,the executive director reports not to public officialsbut to a private board of directors.Additionally, I am not satisfied that the Employ-er is exempt from the Board's jurisdiction as a po-litical subdivision of the State of Ohio. My col-leagues find that the Employer was created direct-ly by the State so as to constitute a department oradministrative arm of the government. However,though the 648 Board contributed to the foundingof the Employer, it did not directly create a de-partment or administrative arm of government.The Employer here succeeded the SouthwestMental Health Center as the provider of mentalhealth services for citizens of Madison County. Asmy colleagues acknowledge, it is unclear as towhat role was played by the Madison County 648Board in the founding of Southwest. Though the648 Board arranged to have the Employer replaceSouthwest, it did not seek to operate directly themental health facility. The Employer, a nonprofitcorporation, was organized by private citizens forcharitable, religious, educational, and scientific pur-poses. Thus, although the 648 Board was instru-mental in the founding of the Employer, I do notfind that any department or administrative arm ofgovernment was created.Finally, the substantial autonomy of the execu-tive director and the Employer's board of trust-ees-particularly their authority to determine theEmployer's labor relations policies-demonstratesthat the Employer is not administered by individ-uals who are responsible to public officials or tothe general electorate.Finding the Employer not to be a political subdi-vision under Section 2(2) of the Act, I would assertjurisdiction and direct an election.260O